Harrington, J.
(dissenting): What the statute prohibits is the promotion of a “prize fight between men wherein or on the result of which a sum of money or thing of value is bet or dependent.”
As I view it, in order to constitute a prize fight within the meaning of this statute, there must be some element of chance or uncertainty in the compensation or reward to be received by the participants in such fight. Equitable Loan & Security Co. v. Waring, 117 Ga. 599, 44 S. E. 320, 62 L. R. A. 93, 97 Am. St. Rep. 177. See,- also, Century Dictionary.
This construction is borne out by the application of the ejusdem generis rule as there is nothing to indicate that the general word “dependent” was not used in the same sense as the more specific *120word “bet.” Lewis’ Sutherland on Stat. Constr., §§ 422, 437; Gibson v. Main, 14 Del. Ch. 449 (minority opinion).
The indictment merely alleged that each of such participants was paid the sum of $50; my conclusion, therefore, is that it did not set out a violation of the statute, and that the motion to quash should be granted.
Having reached this conclusion, it is not necessary for me to consider any of the other arguments made by the defendant.